DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Response to Amendment
Received 11/22/2021

	Claim(s) 1-21 are pending.
	Claim(s) 1, 2, 8, 9, 15, and 16 have been amended.
The objections to the claims 2, 9, and 16 have been withdrawn in view of the amendments received 11/22/2021.
The 35 USC § 112(b) rejection to claims 2, 9, and 16 have been withdrawn in view of the amendments received 11/22/2021.
The 35 U.S.C § 102 rejection to claims 1-3, 7-10, 14-17, and 21 have been withdrawn in view of the amendments received 11/22/2021.
The 35 U.S.C § 103 rejection to claims 1-21 have been fully considered in view of the amendments received 11/22/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 11/22/2021


Regarding independent claim(s) 1, 8, and 15:

Applicant’s arguments (Remarks, Page 9: ¶ 3 to Page 10: ¶ 4), filed 11/22/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Bowen (US Patent No. 9971854 B1), in view of Walker (US PGPUB No. 20050122543 A1), and further in view of Tao (US PGPUB No. 20190325626 A1).


Regarding dependent claims 2-7, 9-14, and 16-21:

Applicant’s arguments (Remarks Page 10: ¶ 5), filed 11/22/2021, with respect to the rejection(s) of claim(s) 2-7, 9-14, and 16-21 under 35 U.S.C § 102 and 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 16 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  wherein, “a least in part” within line 33 of claim 1, line 15 of claim 8, and line 6 of claim 15 are interpreted as “[[a]]at least in part”.  Appropriate correction is required.






Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, US Patent No. 9971854 B1, hereinafter Bowen, in view of Walker, US PGPUB No. 20050122543 A1, hereinafter Walker, and further in view of Tao, US PGPUB No. 20190325626 A1, hereinafter Tao.

Regarding claim 1, Bowen discloses a computer-aided design (CAD) computer system (Bowen; a CAD system [Col. 4, line 47 to Col. 5, line 31, Col. 7, line 52 to Col. 8, line 10, and Col. 8, lines 37-63]; moreover, CAD system in relation with user design [Col. 6, lines 6-50]) comprising: 
a computing device (Bowen; CAD system, as addressed above, comprising a computer device [Col. 4, line 47 to Col. 5, line 31, Col. 7, line 52 to Col. 8, line 10, and Col. 8, lines 37-63]); 
a network interface (Bowen; CAD system, as addressed above, comprising a network interface [Col. 4, lines 47-59, Col. 7, line 60 to Col. 8, line 10, and Col. 8, lines 37-63], as illustrated within Figs. 1A-B); 
a non-transitory data media configured to store instructions that when executed by the computing device (Bowen; CAD system, as addressed above, comprising a non-transitory data media configured to store instructions that when executed by the computing device [Col. 7, line 60 to Col. 8, line 28]), cause the computing device to perform operations (Bowen; cause the computing device to perform operations [Col. 4, line 47 to Col. 5, line 31, Col. 7, line 52 to Col. 8, line 10, and Col. 8, lines 37-63]) comprising:
provide for display on a device of a first user a product selection user interface enabling a first user to select a product image (Bowen; the computing device to perform operations, as addressed above, comprises providing for display on a device of a 1st user a product selection UI enabling a 1st user to select a product image [Col. 4, line 60 to Col. 5, line 31 and Col. 6, line 6-50]; wherein, computer aided design is associated with customizable items [Col. 1, line 46 to Col. 2, line 11] in relation with a product image (i.e. logo(s), graphic(s), text, imaging) [Col. 2, line 12 to Col. 3, line 9]; moreover, creation UI [Col. 9, lines 13-30 and Col. 9, line 43 to Col. 10, line 5]); 
receive over a network using the network interface, from the device of the first user, a selection of an image of a first product via the product selection interface (Bowen; the computing device to perform operations, as addressed above, comprises receiving over a network using the network interface a selection of an image of a 1st product via the product selection interface from the device of the 1st user [Col. 4, line 47 to Col. 5, line 31, Col. 9, line 49 to Col. 10, line 24, and Col. 14, lines 20-39]; moreover, CAD system [Col. 1, line 58 to Col. 2, line 23 and Col. 7, lines 4-31] involving one or more client terminals [Col. 4, lines 47-59 and Col. 8, lines 38-63] in relation product customization [Col. 10, line 43 to Col. 11, line 9]); 
Bowen; the computing device to perform operations, as addressed above, comprises causing the image of the 1st product to be displayed on the 1st user device with default design elements in respective locations determined using a 1st template [Col. 2, line 24 to Col. 3, line 23 and Col. 5, lines 6-31 and lines 49-59]; moreover, the default design elements in respective locations determined using a 1st template [Col. 12, line 42 to Col. 13, line 3 and Col. 14, lines 1-19]), wherein the first product is displayed in accordance with corresponding current color data (Bowen; the 1st product is displayed in accordance with corresponding current color data [Col. 2, line 58 to Col. 3, line 9, Col. 3, line 53 to Col. 4, line 13, Col. 6, lines 35-50]; moreover, color specification UI [Col. 10, lines 6-42] associated with product design [Col. 10, lines 43-64]); 
access current color data associated with the first product (Bowen; the computing device to perform operations, as addressed above, comprises accessing current color data [Col. 2, line 58 to Col. 3, line 9, Col. 3, line 53 to Col. 4, line 13, Col. 6, lines 35-50] associated with the 1st product [Col. 10, lines 6-64]); 
detect a first user selection of a first template design area (Bowen; the computing device to perform operations, as addressed above, comprises detecting a 1st user selection of a 1st template design area [Col. 3, line 53 to Col. 4, line 13, Col. 6, lines 6-22 and lines 35-50]; moreover, UI interaction via a user [Col. 5, lines 6-31 and lines 49-59, Col. 9, lines 14-30, and Col. 10, lines 6-24], and one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32]); 
determine design element collections associated with the first template design area (Bowen; the computing device to perform operations, as addressed above, comprises determining design element collections associated with the 1st template design area [Col. 9, lines 14-30, Col. 9, line 49 to Col. 10, line 24, and Col. 12, line 42 to Col. 13, line 34]; moreover, one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32], and one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27]); 
access a color rule corresponding to the current color data associated with the first product (Bowen; the computing device to perform operations, as addressed above, comprises accessing a color rule (i.e. constraint(s), property/properties) corresponding to the current color data associated with the 1st product [Col. 2, line 24 to Col. 3, line 9 and Col. 3, line 53 to Col. 4, line 13]; moreover, color rule corresponding to standardized color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]; and moreover, lock control(s) [Col. 12, lines 42-61]); 
access color data associated with design elements in the design element collections associated with the first template design area (Bowen; the computing device to perform operations, as addressed above, comprises accessing color data associated with design elements in the design element collections associated with the 1st template design area [Col. 10, lines 52-64, Col. 13, lines 46-64, Col. 18, lines 45-59, and Col. 19, lines 28-50]; moreover, one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32], one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27], and standardized color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]); 
use the color rule corresponding to the current color data associated with the first product (Bowen; the computing device to perform operations, as addressed above, comprises using the color rule (i.e. constraint(s), property/properties) corresponding to the current color data associated with the 1st product [Col. 10, lines 52-64, Col. 13, lines 46-64, Col. 18, lines 45-59, and Col. 19, lines 28-50]; moreover, one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32], one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27], and standardized color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]), the current color data associated with the first product (Bowen; the current color data associated with the 1st product [Col. 10, lines 52-64, Col. 13, lines 46-64, Col. 18, lines 45-59, and Col. 19, lines 28-50]; moreover, one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27] and color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]), and the color data associated with design elements in the design element Bowen; the color data associated with design elements in the design element collections associated with the 1st template design area to identify proscribed (i.e. disallowed, locked) design elements in the design element collections associated with the 1st template design area [Col. 12, lines 4-32, Col. 14, lines 28-39 and lines 62-67, and Col. 19, lines 1-27]; moreover, one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32], one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27], and standardized color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]); 
cause, a least in part, a design element menu comprising at least a portion of the design elements in the design element collections associated with the first template design area, with a visual identification of proscribed design elements (Bowen; the computing device to perform operations, as addressed above, comprises causing a design element menu comprising at least a portion of the design elements in the design element collections associated with the 1st template design area [Col. 9, lines 13-30, Col. 12, lines 4-17, Col. 14, lines 1-19] a least in part with a visual identification of proscribed (i.e. disallowed, locked) design elements [Col. 12, lines 42-61 and Col. 13, lines 52-64]; moreover, UI tools [Col. 2, lines 12-57, Col. 3, lines 38-61, and Col. 6, lines 6-22], one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32], and locking and unlocking access [Col. 12, lines 42-61, Col. 13, lines 52-64, and Col. 14, lines 28-39 and lines 62-67]);
enable the first user to modify the first template design area utilizing non-proscribed design elements in the design element collections associated with the first template design area (Bowen; enable the 1st user to modify the 1st template design area utilizing non-proscribed (i.e. allowed, unlocked) design elements in the design element collections associated with the 1st template design area [Col. 12, lines 42-61, Col. 13, lines 52-64, and Col. 14, lines 28-39 and lines 62-67]; moreover, one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32]);
inhibit the first user from modifying the first template design area utilizing proscribed design elements in the design element collections associated with the first template design area (Bowen; the computing device to perform operations, as addressed above, comprises inhibiting/preventing the 1st user from modifying the 1st template design area utilizing proscribed design elements in the design element collections associated with the 1st template design area [Col. 12, lines 42-61, Col. 13, lines 52-64, and Col. 14, lines 28-39 and lines 62-67]); and 
cause at least in part design elements of the first template, as modified by the first user, to be printed or embroidered on a physical instance of the first product (Bowen; the computing device to perform operations, as addressed above, comprises causing at least in part design elements of the 1st template to be printed or embroidered on a physical instance of the 1st product as modified by the 1st user [Col. 10, lines 6-24, Col. 11, Col. 11, lines 10-18 and lines 29-53]; moreover, printable areas [Col. 14, lines 1-19]).
Bowen fails to disclose determine design element collections associated with a second template design area, the design element collections associated with the second template design area different than the design element collections associated with the first template design area;
identified using the color rule corresponding to the current color data associated with the first product, the current color data associated with the first product, and the color data associated with design elements in the design element collections associated with the first template design area; and
identified using the color rule corresponding to the current color data associated with the first product, the current color data associated with the first product, and the color data associated with design elements in the design element collections associated with the first template design area.
However, Walker teaches a computer-aided design (CAD) computer system (Walker; a design tool (i.e. CAD) computer system [¶ 0018-0020], as illustrated within Fig. 1) comprising: 
a computing device (Walker; one or more computer devices [¶ 0018-0019], as depicted within Fig. 1); 
a network interface (Walker; a network interface [¶ 0019 and ¶ 0025]); 
the computing device to perform operations (Walker; the computing device to perform operations [¶ 0018-0020]) comprising:
Walker; computer device, as addressed above, comprises providing for display on a device of a 1st user a design tool (i.e. product selection) UI enabling a 1st user to select a product image [¶ 0025 and ¶ 0029-0031]); 
detect a first user selection of a first template design area (Walker; computer device, as addressed above, comprises detecting a 1st user selection of a 1st template design area [¶ 0036-0038]; additionally, use selected color schemes [¶ 0033-0035]); 
determine design element collections associated with the first template design area (Walker; computer device, as addressed above, comprises determine one or more color sections (i.e. design element collections) associated with the 1st template design area [¶ 0029-0030 and ¶ 0032], as illustrated within Fig. 3; additionally, determined color schemes [¶ 0033-0035]); 
determine design element collections associated with a second template design area (Walker; computer device, as addressed above, comprises determining one or more color sections (i.e. design element collections) associated with a (updated) 2nd template design area [¶ 0033-0035], as illustrated within Fig. 3; additionally, user modified component color [¶ 0039-0042]), the design element collections associated with the second template design area different than the design element collections associated with the first template design area (Walker; the one or more color sections (i.e. design element collections) associated with the (updated) 2nd template design area different than the one or more color sections (i.e. design element collections) associated with the 1st template design area [¶ 0033-0035]; moreover, design schemes [¶ 0036] associated with a selected image area [¶ 0037-0038], as illustrated within Fig. 4 and Fig. 5); 
access a color rule corresponding to the current color data associated with the first product (Walker; computer device, as addressed above, comprises accessing a color scheme/rule corresponding to the current color data associated with the 1st product [¶ 0029-0030 and ¶ 0032-0033]); 
access color data associated with design elements in the design element collections associated with the first template design area (Walker; computer device, as addressed above, comprises accessing color data associated with design color sections (i.e. elements) in the one or more color sections (i.e. design element collections) associated with the 1st template design area [¶ 0032-0035]; wherein, a user is able to select a design color sections (i.e. element) of the one or more color sections (i.e. design element collections) [¶ 0037-0040] in relation with color manipulation [¶ 0041-0042], as illustrated within Fig. 5 and Fig. 6); 
use the color rule corresponding to the current color data associated with the first product, the current color data associated with the first product, and the color data associated with design elements in the design element collections associated with the first template design area to identify design elements in the design element collections associated with the first template design area Walker; computer device, as addressed above, comprises using the color scheme/rule corresponding to the current color data associated with the 1st product, the current color data associated with the 1st product, and the color data associated with design color sections (i.e. elements) in the one or more color sections (i.e. design element collections) associated with the 1st template design area to identify design color sections (i.e. elements) in the one or more color sections (i.e. design element collections) associated with the 1st template design area [¶ 0033-0035 and ¶ 0038]; wherein, customizing and saving designs as well as maintaining compatibility [¶ 0040-0042]); 
cause, a least in part, a design element menu comprising at least a portion of the design elements in the design element collections associated with the first template design area, with a visual identification of design elements identified using the color rule corresponding to the current color data associated with the first product, the current color data associated with the first product, and the color data associated with design elements in the design element collections associated with the first template design area (Walker; computer device, as addressed above, comprises causing a design color section (i.e. element) menu comprising at least a portion of the design color sections (i.e. elements) in the one or more color sections (i.e. design element collections) associated with the 1st template design area at least in part [¶ 0030-0032], as illustrated within Fig. 3, with a visual identification of design color sections (i.e. elements) identified using the color scheme/rule corresponding to the current color data associated with the 1st product, the current color data associated with the 1st product, and the color data associated with design color sections (i.e. elements) in the one or more color sections (i.e. design element collections) associated with the 1st template design area  [¶ 0033-0035 and ¶ 0038]; moreover, customizing and saving designs as well as maintaining compatibility [¶ 0040-0042]); 
enable the first user to modify the first template design area utilizing non- proscribed design elements in the design element collections associated with the first template design area (Walker; computer device, as addressed above, comprises enabling the 1st user to modify the 1st template design area utilizing non-prohibit/non-proscribed color sections (i.e. elements) in the one or more color sections (i.e. design element collections) associated with the 1st template design area [¶ 0033-0035]; moreover, user modified design [¶ 0038 and ¶ 0041-0042]); and
cause at least in part design elements of the first template, as modified by the first user, to be printed or embroidered on a physical instance of the first product (Walker; computer device, as addressed above, comprises causing at least in part design color sections (i.e. elements) of the 1st template, as modified by the 1st user, to be printed or embroidered on a physical instance of the 1st product [¶ 0033-0035, ¶ 0038, and ¶ 0041-0042]; moreover, product types [¶ 0027-0028]).
Bowen and Walker are considered to be analogous art because both pertain to generating and/or managing data in relation with providing visual data to a user, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bowen, to incorporate a computer-aided design (CAD) computer system comprising: a computing device; a network interface; the computing device to perform operations comprising: provide for display on a device of a first user a product selection user interface enabling a first user to select a product image; detect a first user selection of a first template design area; determine design element collections associated with the first template design area; determine design element collections associated with a second template design area, the design element collections associated with the second template design area different than the design element collections associated with the first template design area; access a color rule corresponding to the current color data associated with the first product; access color data associated with design elements in the design element collections associated with the first template design area; use the color rule corresponding to the current color data associated with the first product, the current color data associated with the first product, and the color data associated with design elements in the design element collections associated with the first template design area to identify design elements in the design element collections associated with the first template design area; cause, a least in part, a design element menu comprising at least a portion of the design elements in the design element collections associated with the first template design area, with a visual identification of design elements identified using the color rule corresponding to the current color data associated with the first as taught by Walker), in order to provide a less time consuming flexible customization that allows for extensive user control (Walker; [¶ 0002-0004]).
	Bowen as modified by Walker fails to disclose the first template design area to identify proscribed design elements in the design element collections associated with the first template design area;
	with a visual identification of proscribed design elements identified using the color rule corresponding to the current color data associated with the first product;
	the proscribed design elements comprising proscribed images; and
	inhibit the first user from modifying the first template design area utilizing proscribed design elements in the design element collections associated with the first template design area identified using the color rule corresponding to the current color data associated with the first product, the current color data associated with the first product, and the color data associated with design elements in the design element collections associated with the first template design area.
	However, Tao teaches the color data associated with design elements in the design element collections associated with the first template design area to identify Tao; the color data associated with design elements in the design element collections associated with the 1st template design area to identify proscribed design elements in the design element collections associated with the 1st template design area [¶ 0176, ¶ 0178, and ¶ 0180-0182]; wherein, templates of design are dynamic and/or static [¶ 0115-0116 and ¶ 0129-0130], as illustrated within Fig. 6, are connected with one or more regions [¶ 0176], as illustrated within Fig. 23);
	with a visual identification of proscribed design elements identified using the color rule corresponding to the current color data associated with the first product (Tao; with a visual identification of proscribed design elements identified using the color constraint and/or permission (i.e. rule) corresponding to the current color data associated with the 1st product [¶ 0100-0102, ¶ 0110-0112, and ¶ 0136-0137]; wherein, template design [¶ 0115-0116 and ¶ 0129-0130] is associated with design of a business object [¶ 0184-0185], as illustrated within Fig. 24 and Fig. 25);
	the proscribed design elements comprising proscribed images (Tao; the rejected/proscribed design elements comprising rejected/proscribed images [¶ 0176, ¶ 0178, and ¶ 0180-0182]; moreover, graphic and/or logo inserting [¶ 0184-0185 and ¶ 0187-0189]; such that, logo design includes graphics [¶ 0046 and ¶ 0056-0057] in relation with constraints and/or permissions [¶ 0054 and ¶ 0058-0059]); and
	inhibit the first user from modifying the first template design area utilizing proscribed design elements in the design element collections associated with the first Tao; prohibit/inhibit the 1st user from modifying the 1st template design area utilizing rejected/proscribed design elements in the design element collections associated with the 1st template design area identified using the color constraint and/or permission (i.e. rule) corresponding to the current color data associated with the 1st product, the current color data associated with the 1st product, and the color data associated with design elements in the design element collections associated with the 1st template design area [¶ 0100-0102, ¶ 0110-0112, and ¶ 0136-0137]; moreover, generate design content that is compliant [¶ 0037, ¶ 0039, and ¶ 0052] using constraints and/or permissions [¶ 0040-0041 and ¶ 0054-0055]; wherein, templates of design are dynamic and/or static [¶ 0115-0116 and ¶ 0129-0130], as illustrated within Fig. 6, are connected with one or more regions [¶ 0176], as illustrated within Fig. 23; moreover, rule based guidance [¶ 0101-0102, ¶ 0178, and ¶ 0182] and/or hard rules [¶ 0185 and ¶ 0187]). 
Bowen in view of Walker and Tao are considered to be analogous art because they pertain to generating and/or managing data in relation with providing visual data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bowen as modified by Walker and Tao, to incorporate the color data associated with design elements in the design element collections associated with the first template design area to identify proscribed design elements in the design element collections associated with the first template design area; with a visual identification of proscribed design elements identified using the color rule corresponding to the current color data associated with the first product; the proscribed design elements comprising proscribed images; and inhibit the first user from modifying the first template design area utilizing proscribed design elements in the design element collections associated with the first template design area identified using the color rule corresponding to the current color data associated with the first product, the current color data associated with the first product, and the color data associated with design elements in the design element collections associated with the first template design area (as taught by Tao), in order to provide ease of use that is less time consuming while dynamically generating compliant content that enables stylization guidance (Tao; [¶ 0004, ¶ 0035-0037, and ¶ 0042]).

Regarding claim 2, Bowen in view of Walker and Tao further discloses the CAD computer system as defined in Claim 1, the operations (Bowen; cause the computing device to perform operations [Col. 4, line 47 to Col. 5, line 31, Col. 7, line 52 to Col. 8, line 10, and Col. 8, lines 37-63]) further comprising: 
detect a selection by the first user of a different color for the first product (Bowen; the operations, as addressed above, comprises detecting a selection by (a UI of) the 1st user of a different color for the 1st product [Col. 10, lines 6-24 and lines 52-64, Col. 12, lines 42-61, and Col. 13, lines 35-64]); 
Bowen; the operations, as addressed above, comprises the selected different color associated with 2nd color data cause an image of the 1st product to be displayed on the 1st user device in accordance with the selected different color [Col. 19, lines 10-50]; wherein, a color selection is changeable by a user from a previous selected color [Col. 10, lines 6-24 and lines 52-64, Col. 12, lines 42-61, and Col. 13, lines 35-64]); 
use the color rule corresponding to the current color data associated with the first product, the second color data associated with the first product, and the color data associated with design elements in the design element collections associated with the first template design area to identify second proscribed design elements in the design element collections associated with the first template design area (Bowen; the operations, as addressed above, comprises use the color rule (i.e. constraint(s), property/properties) corresponding to the current color data associated with the 1st product [Col. 10, lines 6-24 and lines 52-64, Col. 12, lines 42-61, and Col. 13, lines 35-64], the 2nd color data associated with the 1st product [Col. 10, lines 6-24 and lines 52-64, Col. 12, lines 42-61, and Col. 13, lines 35-64], and the color data associated with design elements in the design element collections associated with the 1st  template design area to identify 2nd proscribed (i.e. disallowed, locked) design elements in the design element collections associated with the 1st template design area [Col. 12, lines 4-32, Col. 14, lines 28-39 and lines 62-67, and Col. 19, lines 1-27]; moreover, one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32], one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27]); and
cause, a least in part, a design element menu comprising at least a portion of the design elements in the design element collections associated with the first template design area, with a visual identification of the second proscribed design elements (Bowen; the operations, as addressed above, comprises causing a design element menu comprising at least a portion of the design elements in the design element collections associated with the 1st template design area [Col. 9, lines 13-30, Col. 12, lines 4-17, Col. 14, lines 1-19] a least in part with a visual identification of the second proscribed (i.e. disallowed, locked) design elements [Col. 12, lines 42-61 and Col. 13, lines 52-64]; moreover, UI tools [Col. 2, lines 12-57, Col. 3, lines 38-61, and Col. 6, lines 6-22], one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32], and locking and unlocking access [Col. 12, lines 42-61, Col. 13, lines 52-64, and Col. 14, lines 28-39 and lines 62-67]).  

Regarding claim 3, Bowen in view of Walker and Tao further discloses the CAD computer system as defined in Claim 1, wherein color data associated with design elements in the design element collections associated with the first template design area comprises histogram data (Bowen; color data associated with design elements in the design element collections associated with the 1st template design area comprises histogram data (i.e. distribution of numerical data) [Col. 10, lines 31-35]; moreover, color map displaying ranges of color [Col. 10, lines 52-64 and Col. 13, lines 52-64]).  

Regarding claim 7, Bowen in view of Walker and Tao further discloses the CAD computer system as defined in Claim 1, wherein visual identification of proscribed design elements comprises greying out and/or fading the proscribed design elements (Bowen; visual identification of proscribed design elements comprises greying out and/or fading the proscribed (i.e. disallowed, locked) design elements [Col. 21, lines 35-42 and Col. 27, lines 35-52]).  



Claim(s) 8-10, 14-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, and further in view of Tao.

Regarding claim 8, Bowen discloses a computer-aided design (CAD) computer system (Bowen; a CAD system [Col. 4, line 47 to Col. 5, line 31, Col. 7, line 52 to Col. 8, line 10, and Col. 8, lines 37-63]; moreover, CAD system in relation with user design [Col. 6, lines 6-50]) comprising: 
a computing device (Bowen; CAD system, as addressed above, comprising a computer device [Col. 4, line 47 to Col. 5, line 31, Col. 7, line 52 to Col. 8, line 10, and Col. 8, lines 37-63]); 
a network interface (Bowen; CAD system, as addressed above, comprising a network interface [Col. 4, lines 47-59, Col. 7, line 60 to Col. 8, line 10, and Col. 8, lines 37-63], as illustrated within Figs. 1A-B); 
Bowen; CAD system, as addressed above, comprising a non-transitory data media configured to store instructions that when executed by the computing device [Col. 7, line 60 to Col. 8, line 28]), cause the computing device to perform operations (Bowen; cause the computing device to perform operations [Col. 4, line 47 to Col. 5, line 31, Col. 7, line 52 to Col. 8, line 10, and Col. 8, lines 37-63]) comprising:
provide for display on a device of a first user a product selection user interface enabling a first user to select a product image (Bowen; the computing device to perform operations, as addressed above, comprises providing for display on a device of a 1st user a product selection UI enabling a 1st user to select a product image [Col. 4, line 60 to Col. 5, line 31 and Col. 6, line 6-50]; wherein, computer aided design is associated with customizable items [Col. 1, line 46 to Col. 2, line 11] in relation with a product image (i.e. logo(s), graphic(s), text, imaging) [Col. 2, line 12 to Col. 3, line 9]; moreover, creation UI [Col. 9, lines 13-30 and Col. 9, line 43 to Col. 10, line 5]); 
receive over a network using the network interface, from the device of the first user, a selection of an image of a first product via the product selection interface (Bowen; the computing device to perform operations, as addressed above, comprises receiving over a network using the network interface a selection of an image of a 1st product via the product selection interface from the device of the 1st user [Col. 4, line 47 to Col. 5, line 31, Col. 9, line 49 to Col. 10, line 24, and Col. 14, lines 20-39]; moreover, CAD system [Col. 1, line 58 to Col. 2, line 23 and Col. 7, lines 4-31] involving one or more client terminals [Col. 4, lines 47-59 and Col. 8, lines 38-63] in relation product customization [Col. 10, line 43 to Col. 11, line 9]); 
cause the image of the first product in a first color to be displayed on the first user device with default design elements in respective locations determined using a first template (Bowen; the computing device to perform operations, as addressed above, comprises causing the image of the 1st product in a 1st color to be displayed on the 1st user device with default design elements in respective locations determined using a 1st template [Col. 2, line 24 to Col. 3, line 23, Col. 3, line 53 to Col. 4, line 13, and Col. 5, lines 6-31 and lines 49-59]; moreover, color specification UI [Col. 10, lines 6-42] associated with product design [Col. 10, lines 43-64]; still further, the default design elements in respective locations determined using a 1st template [Col. 12, line 42 to Col. 13, line 3 and Col. 14, lines 1-19], and file data associated with a color space [Col. 6, lines 35-50]); 
detect a first user selection of a first template design area (Bowen; the computing device to perform operations, as addressed above, comprises detecting a 1st user selection of a 1st template design area [Col. 3, line 53 to Col. 4, line 13, Col. 6, lines 6-22 and lines 35-50]; moreover, UI interaction via a user [Col. 5, lines 6-31 and lines 49-59, Col. 9, lines 14-30, and Col. 10, lines 6-24], and one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32]); 
Bowen; the computing device to perform operations, as addressed above, comprises causing a design element interface comprising at least a portion of design elements [Col. 3, line 53 to Col. 4, line 13, Col. 6, lines 6-22 and lines 35-50] in design element collections associated with the 1st template design area to be displayed a least in part [Col. 9, lines 14-30, Col. 9, line 49 to Col. 10, line 24, and Col. 12, line 42 to Col. 13, line 34]; moreover, UI interaction via a user [Col. 5, lines 6-31 and lines 49-59, Col. 9, lines 14-30, and Col. 10, lines 6-24], one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32], and one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27]); 
receive a selection of a first design element by the first user from the design element interface (Bowen; the computing device to perform operations, as addressed above, comprises receive a selection of a 1st  design element by the 1st user from the design element interface [Col. 3, line 53 to Col. 4, line 13, Col. 6, lines 6-22 and lines 35-50]; moreover, UI interaction via a user [Col. 5, lines 6-31 and lines 49-59, Col. 9, lines 14-30, and Col. 10, lines 6-24], and one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32]); 
access color data associated with selected first design element (Bowen; the computing device to perform operations, as addressed above, comprises accessing color data associated with selected 1st design element [Col. 10, lines 52-64, Col. 13, lines 46-64, Col. 18, lines 45-59, and Col. 19, lines 28-50]; moreover, one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27]); 
at least partly in response to the color data associated with selected first design element and a color rule, change a color of the first product displayed on the first user device to a second color (Bowen; the computing device to perform operations, as addressed above, comprises changing a color of the 1st product displayed on the 1st user device to a 2nd color at least partly in response to the color data associated with selected 1st design element and a color rule (i.e. constraint(s), property/properties) [Col. 10, lines 52-64, Col. 13, lines 46-64, Col. 18, lines 45-59, and Col. 19, lines 28-50]; moreover, one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27] and color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]); and 
cause at least in part the selected first design element to be printed or embroidered on a physical instance of the first product having the second color (Bowen; the computing device to perform operations, as addressed above, comprises causing at least in part the selected 1st design element to be printed or embroidered on a physical instance of the 1st product having the 2nd color [Col. 10, lines 6-24, Col. 11, Col. 11, lines 10-18 and lines 29-53]; moreover, printable areas [Col. 14, lines 1-19]).

However, Tao teaches at least partly in response to the color data associated with selected first design element and a color rule (Tao; at least partly in response to the color data associated with selected 1st design element and a color rule [¶ 0100-0102, ¶ 0110-0112, and ¶ 0136-0137]; moreover, generate design content that is compliant [¶ 0037, ¶ 0039, and ¶ 0052] using constraints and/or permissions [¶ 0040-0041 and ¶ 0054-0055]; moreover, rule based guidance [¶ 0101-0102, ¶ 0178, and ¶ 0182] and/or hard rules [¶ 0185 and ¶ 0187]), automatically change a color of the first product displayed on the first user device to a second color in accordance with the color rule (Tao; automatically change a color of the 1st product displayed on the 1st user device to a 2nd color in accordance with the color rule [¶ 0037, ¶ 0040-0041, and ¶ 0057] at least partly in response to the color data associated with selected 1st design element and a color rule, as addressed above).
Bowen and Tao are considered to be analogous art because both pertain to generating and/or managing data in relation with providing visual data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bowen, to incorporate at least partly in response to the color data associated with selected first design element and a color rule, automatically change a color of the first product displayed on the first user device to a second color in accordance with the color rule (as taught by Tao), in Tao; [¶ 0004, ¶ 0035-0037, and ¶ 0042]).

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 2, due to the similarities claim 9 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 3, due to the similarities claim 10 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 10.

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 7, due to the similarities claim 14 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 14.

Regarding claim 15, Bowen discloses a computer-implemented method (Bowen; a CAD method [Col. 4, line 47 to Col. 5, line 31, Col. 7, line 52 to Col. 8, line 10, and Col. 8, lines 37-63]; moreover, CAD method in relation with user design [Col. 6, lines 6-50]), the method comprising: 
causing, using a computer system comprising hardware, an image of a first product in a first color to be displayed on the first user device with default design elements in respective locations determined using a first template (Bowen; the method, as addressed above, comprises causing an image of a 1st product in a 1st color to be displayed on the 1st user device with default design elements in respective locations determined using a 1st template [Col. 2, line 24 to Col. 3, line 23 and Col. 5, lines 6-31 and lines 49-59]; moreover, the default design elements in respective locations determined using a 1st template [Col. 12, line 42 to Col. 13, line 3 and Col. 14, lines 1-19]); 
detecting a first user selection of a first template design area (Bowen; the method, as addressed above, comprises detecting a 1st user selection of a 1st template design area [Col. 3, line 53 to Col. 4, line 13, Col. 6, lines 6-22 and lines 35-50]; moreover, UI interaction via a user [Col. 5, lines 6-31 and lines 49-59, Col. 9, lines 14-30, and Col. 10, lines 6-24], and one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32]); 
causing, a least in part, a design element interface comprising at least a portion of design elements in design element collections associated with the first template design area to be displayed (Bowen; the method, as addressed above, comprises causing a design element interface comprising at least a portion of design elements in design element collections associated with the 1st  template design area to be displayed [Col. 9, lines 13-30, Col. 12, lines 4-17, Col. 14, lines 1-19]; moreover, UI tools [Col. 2, lines 12-57, Col. 3, lines 38-61, and Col. 6, lines 6-22], one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32], and locking and unlocking access [Col. 12, lines 42-61, Col. 13, lines 52-64, and Col. 14, lines 28-39 and lines 62-67]); 
Bowen; the method, as addressed above, comprises receiving a selection of a 1st  design element by the 1st user from the design element interface [Col. 3, line 53 to Col. 4, line 13, Col. 6, lines 6-22 and lines 35-50]; moreover, UI interaction via a user [Col. 5, lines 6-31 and lines 49-59, Col. 9, lines 14-30, and Col. 10, lines 6-24], and one or more print zones and/or design area [Col. 11, lines 29-43 and Col. 12, lines 4-32]); 
accessing color data associated with selected first design element (Bowen; the method, as addressed above, comprises accessing color data associated with selected 1st design element [Col. 10, lines 52-64, Col. 13, lines 46-64, Col. 18, lines 45-59, and Col. 19, lines 28-50]; moreover, one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27]); 
at least partly in response to the color data associated with selected first design element and a color rule, causing a color of the first product displayed on the first user device to be changed to a second color (Bowen; the method, as addressed above, comprises causing a color of the 1st product displayed on the 1st user device to be changed to a 2nd color at least partly in response to the color data associated with selected 1st design element and a color rule (i.e. constraint(s), property/properties) [Col. 10, lines 52-64, Col. 13, lines 46-64, Col. 18, lines 45-59, and Col. 19, lines 28-50]; moreover, one or more UI design/graphic elements [Col. 5, line 65 and Col. 6, line 22, and Col. 19, lines 1-27] and color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]); and 
Bowen; the computing device to perform operations, as addressed above, comprises causing at least in part the selected 1st design element to be printed or embroidered on a physical instance of the 1st product having the 2nd color [Col. 10, lines 6-24, Col. 11, Col. 11, lines 10-18 and lines 29-53]; moreover, printable areas [Col. 14, lines 1-19]).
Bowen fails to disclose automatically causing a color of the first product displayed on the first user device to be changed to a second color in accordance with the color rule.
However, Tao teaches at least partly in response to the color data associated with selected first design element and a color rule (Tao; at least partly in response to the color data associated with selected 1st design element and a color rule [¶ 0100-0102, ¶ 0110-0112, and ¶ 0136-0137]; moreover, generate design content that is compliant [¶ 0037, ¶ 0039, and ¶ 0052] using constraints and/or permissions [¶ 0040-0041 and ¶ 0054-0055]; moreover, rule based guidance [¶ 0101-0102, ¶ 0178, and ¶ 0182] and/or hard rules [¶ 0185 and ¶ 0187]), automatically causing a color of the first product displayed on the first user device to be changed to a second color in accordance with the color rule (Tao; automatically causing a color of the 1st product displayed on the 1st user device to be changed to a 2nd color in accordance with the color rule [¶ 0037, ¶ 0040-0041, and ¶ 0057] at least partly in response to the color data associated with selected 1st design element and a color rule, as addressed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bowen, to incorporate at least partly in response to the color data associated with selected first design element and a color rule, automatically causing a color of the first product displayed on the first user device to be changed to a second color in accordance with the color rule (as taught by Tao), in order to provide ease of use that is less time consuming while dynamically generating compliant content that enables stylization guidance (Tao; [¶ 0004, ¶ 0035-0037, and ¶ 0042]).

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 2, due to the similarities claim 16 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 16.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 3, due to the similarities claim 17 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 17.

Regarding claim 21, the rejection of claim 21 is addressed within the rejection of claim 7, due to the similarities claim 21 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 21.



Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Walker and Tao as applied to claim(s) 1, 8, and 15 above, and further in view of Curington et al., US PGPUB No. 20120313927 A1, hereinafter Curington

Regarding claim 4, Bowen in view of Walker and Tao further discloses the CAD computer system as defined in Claim 1, the color rule (Bowen; the color rule (i.e. constraint(s), property/properties) [Col. 2, line 24 to Col. 3, line 9 and Col. 3, line 53 to Col. 4, line 13]; moreover, color rule corresponding to standardized color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]; and moreover, lock control(s) [Col. 12, lines 42-61]).
Bowen as modified by Walker and Tao fails to disclose a minimum color distance in CIELAB color space from the current color data associated with the first product.
However, Curington teaches the color rule comprises a minimum color distance in CIELAB color space from the current color data associated with the first product (Curington; the color rule comprises a minimum color distance in CIELAB color space from the current color data associated with the first product [¶ 0060-0061]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bowen as modified by Walker and Tao, to incorporate the color rule comprises a minimum color distance in CIELAB color space from the current color data associated with the first product (as taught by Curington), in order to provide greater amounts of data that can be transferred and/or stored (Curington; [¶ 0002-0003 and ¶ 0009-0010]).

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 4, due to the similarities claim 11 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 11.

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 4, due to the similarities claim 18 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 18.



Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Walker and Tao as applied to claim(s) 1, 8, and 15 above, and further in view of Sato, US PGPUB No. 20130243312 A1, hereinafter Sato.

Regarding claim 5, Bowen further discloses the CAD computer system as defined in Claim 1, the color rule (Bowen; the color rule (i.e. constraint(s), property/properties) [Col. 2, line 24 to Col. 3, line 9 and Col. 3, line 53 to Col. 4, line 13]; moreover, color rule corresponding to standardized color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]; and moreover, lock control(s) [Col. 12, lines 42-61]).
Bowen fails to disclose a minimum color distance in HSV color space from the current color data associated with the first product.
However, Sato further discloses the color rule comprises a minimum color distance in HSV color space from the current color data associated with the first product (Sato; the color rule comprises a minimum color distance in HSV color space from the current color data associated with the first product [¶ 0085]).
Bowen and Sato are considered to be analogous art because both pertain to generating and/or managing data in relation with providing visual data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bowen, to incorporate the color rule comprises a minimum color distance in HSV color space from the current color data associated with the first product (as taught by Sato), in order to provide Sato; [¶ 0001-0003 and ¶ 0018]).

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 5, due to the similarities claim 12 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 12.

Regarding claim 19, the rejection of claim 20 is addressed within the rejection of claim 5, due to the similarities claim 20 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 20.



Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Walker and Tao as applied to claim(s) 1, 8, and 15 above, and further in view of Minoo, US PGPUB No. 20170064334 A1, hereinafter Minoo.

Regarding claim 6, Bowen in view of Walker and Tao further discloses the CAD computer system as defined in Claim 1, the color rule (Bowen; the color rule (i.e. constraint(s), property/properties) [Col. 2, line 24 to Col. 3, line 9 and Col. 3, line 53 to Col. 4, line 13]; moreover, color rule corresponding to standardized color space and/or shading [Col. 10, lines 6-42 and lines 52-64 and Col. 13, lines 52-64]; and moreover, lock control(s) [Col. 12, lines 42-61]).
Bowen as modified by Walker and Tao fails to disclose a minimum color distance in RGB color space from the current color data associated with the first product.
However, Minoo teaches the color rule comprises a minimum color distance in RGB color space from the current color data associated with the first product (Minoo; the color rule comprises a minimum color distance in RGB color space from the current color data associated with the first product [¶ 0063]).
Bowen in view of Walker and Tao and Minoo are considered to be analogous art because they pertain to generating and/or managing data in relation with providing visual data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bowen as modified by Walker and Tao, to incorporate the color rule comprises a minimum color distance in RGB color space from the current color data associated with the first product (as taught by Minoo), in order to provide improved data that reduces resource utilization (Minoo; [¶ 0005-0007]).

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 6, due to the similarities claim 13 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 13.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 6, due to the similarities claim 20 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 20.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616